DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed December 16, 2020, is entered.  Applicant amended claims 1, 9, 11, 12 and 15.  No new matter is entered.  Claims 1-20 remain pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the transparent tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7, which is cited in the Information Disclosure Statement, and Elazari (U.S. Publication No. 2011/0186109).  Whittaker (U.S. Patent No. 4,373,308) is cited to support a statement of fact.
With respect to claim 1, Examiner notes the statements “for co-production of high-temperature thermal energy and electrical energy from solar irradiance” and “a first portion of the solar irradiance being converted to electrical energy by the photovoltaic cell (30) and a second portion of the solar irradiance being absorbed as heat by the second heat transfer fluid” are statements of intended use that do not further limit the claimed invention.  The cited statements recite a function performed by the apparatus.  Any apparatus meeting the structural requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Examiner further the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the “extrusion” and “laminated” limitations are product-by-process limitations to the extent they require a specific method of making the apparatus.

Stimson is silent as to whether the extrusion channel meets the structural requirements of the claimed invention.
However, Hwang, which deals with photovoltaic cooling structure, teaches a metal extrusion device (Figure 7) through which a heat transfer fluid flows comprising an extrusion channel (entire device) having a total height and including a plurality of flow sections (121), each flow section defined by a pair of end walls (122) having a height equal to the total height of the extrusion channel and a plurality of intermediate walls (125) located between the pair of end walls, the intermediate walls being spaced apart from one another and having a total height less than a total height of the extrusion channel.  Figure 7 and Paragraphs 39 and 49.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Stimson and Hwang is the simple substitution of one known element for another to yield predictable results.  Both Stimson and Hwang are directed toward metal extrusion devices for cooling photovoltaic panels.  Hwang teaches a metal extrusion device having a heat fin equipped configuration, wherein the heat fins 
Modified Stimson is silent as to whether the extrusion channel is configured for turbulent flow.
However, Ahlgren, which deals with solar-thermal energy conversion systems, teaches turbulent flow in a fluid is beneficial for increasing heat transfer efficiency.  Paragraph 73.  Ahlgren further establishes one of skill will readily know how to create turbulent flow in a channel.  Paragraph 53.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the extrusion channel to create turbulent flow because doing so increases heat transfer efficiency.
Modified Stimson is silent as to whether the apparatus comprises a transparent channel between the photovoltaic cell and a solar energy source and containing a second heat transfer fluid seeded with particles.
However, Taylor teaches a photovoltaic cell is paired with a nanofluid comprised of nanoparticles, such as metallic nanoparticles, in a fluid, wherein the fluid is disposed within a transparent channel positioned above the photovoltaic cell and between the photovoltaic cell and the solar energy source.  Figure 1 and Page 2, Methods and Assumptions.  Taylor teaches the transparent channel, fluid and nanoparticles function as an optical filter, which improves the performance of the solar thermal system.  Pages 1-2, Introduction.  Taylor specifically teaches 
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to pair the optical filter taught by Taylor with modified Stimson’s photovoltaic cell panel because Taylor teaches doing so will improve the performance of the solar thermal system.
Modified Stimson is silent as to whether the transparent channel is configured for laminar flow.
However, Elazari, which deals with solar-thermal photovoltaic panels, teaches laminar fluid flow through a channel realizes a constant surface temperature heat transfer.  Paragraph 186.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the transparent channel to create laminar flow because doing so realizes a constant surface temperature heat transfer.
With respect to claim 2, modified Stimson teaches the nanoparticles are selected to be optimized based on the material of the photovoltaic cell and the amount of nanoparticles used also influences the optimization of the photovoltaic cell performance.  Taylor, Page 3, Particle mixture selection, Page 4, Volume fraction optimization and Figure 3-7.  Accordingly, modified Stimson teaches the nanoparticle type is selected based on photovoltaic cell band gap and a 
With respect to claim 5, Examiner notes the statement “that allows for stacking of solar energy” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the structure.  Any structure meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Stimson teaches the apparatus is supported on a roof.  A roof is a structure that can be modified to allow for tracking of solar energy.  Examiner relies on Whittaker to support this statement of fact.  Whittaker establishes a roof support structure for a photovoltaic system is capable of allowing the solar cells to rotate to track the sun for maximum utilization of solar energy.  Abstract and Figure 1.
With respect to claim 7, Stimson teaches the metal extrusion device is comprised of aluminum.  Paragraph 58.
claim 8, Stimson, Hwang, Ahlgren, Taylor and Elazari, as combined above, teach the transparent channel is a single segment and are silent as to whether it is a plurality of segments.
However, as per the MPEP, the choice between a separate or integral design is obvious absent persuasive evidence the design choice is contrary to the understandings and expectations of the prior art.  MPEP 2133.03(V)(B) & (C).
In this case, the transparent channel performs a fluid flow function independent of whether it is formed as a singular channel or from a plurality of segments.
(4)
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7, and Elazari (U.S. Publication No. 2011/0186109), as applied to claims 1, 2, 5, 7 and 8 above, and further in view of Maydan (U.S. Publication No. 2011/0011802).
With respect to claim 3, modified Stimson teaches the extrusion channel and transparent pipe but is silent as to whether they are coupled via a pipe.
However, Maydan teaches a system having to water inputs to the photovoltaic panels that are then joined together via a single heated water output, meaning they are coupled via a pipe.  Figure 1.  Specifically, the treated water and cold water are coupled together via a single heated water pipe downstream of the photovoltaic panels.  Figure 1.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Stimson with Maydan 
With respect to claim 4, modified Stimson teaches the first and second fluid streams for thermal collection and cooling of the photovoltaic cell but is silent as to whether their flow rates are different.
However, Maydan teaches the flow rates of cooling fluids in a thermal photovoltaic system are regulated to obtain optimum temperature conditioning.  Paragraph 19.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the first and second fluid flow rates to obtain optimum temperature conditioning.  Furthermore, adjusting the flow rates to be different to obtain the optimum temperature conditioning is within the scope of Maydan’s disclosure.
(5)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications , as applied to claims 1, 2, 5, 7 and 8 above, and further in view of Sakurai (U.S. Publication No. 2010/0018567).
With respect to claim 6, modified Stimson teaches the transparent channel but is silent as to whether it is glass.
However, Sakurai, which deals with solar collectors, teaches silica glass is an effective material for a transparent tubular collector.  Figure 3 and Paragraph 87.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that the combination of modified Stimson with Sakurai is the use of a known technique to improve a similar device in the same way.  Modified Stimson and Sakurai are both directed toward solar collectors comprising transparent tubular collectors.  Sakurai teaches glass is an effective material for this type of collector.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use glass for the collector because Sakurai teaches this to be an effective material for this purpose, meaning the combination has a reasonable expectation of success.
(6)
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7, and Elazari (U.S. Publication No. 2011/0186109), as applied to claims 1, 2, 5, 7 and 8 above, and further in view of Pei (U.S. Patent No. 3,952,724).
claims 9 and 11, modified Stimson teaches a gap between the transparent channel and the metal extrusion device (Taylor, Figure 1) but is silent as to whether the gap is comprised of a vacuum and whether sides of the transparent channel are insulated.
However, Pei, which deals with solar-thermal collectors, teaches a solar-thermal receiver is provided with an evacuated space (vacuum) cover via an additional tubular structure to prevent against heat loss through the space by convection and conduction heat loss.  Figure 2 and Col. 1, Lines 30-45.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to provide a vacuum structural arrangement within the gap between the transparent channel and the metal extrusion device such that the vacuum structural arrangement is on the sides of the transparent channel because Pei teaches doing so insulates against heat loss through the space.
(7)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7, Elazari (U.S. Publication No. 2011/0186109) and Sakurai (U.S. Publication No. 2010/0018567), as applied to claim 6 above, and further in view of Waring (U.S. Publication No. 2012/0192922).
With respect to claim 10, modified Stimson teaches the transparent channel is glass but are silent as to whether it has an anti-reflection coating.
However, Waring, which deals with solar collectors, teaches a glass tube solar collector is coated with an anti-reflection coating to minimize reflection losses.  Paragraph 117.

(8)
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7, and Elazari (U.S. Publication No. 2011/0186109), as applied to claims 1, 2, 5, 7 and 8 above, and further in view of Hilliard (U.S. Publication No. 2015/0229267).
With respect to claim 12, Modified Stimson is silent as to whether the transparent channel, metal extrusion device and photovoltaic cell are located inside a transparent tube.
However, Hilliard, which deals with solar collectors, teaches a hybrid solar thermal collector system is disposed within the interior of a transparent tube to allow for solar light collection, wherein the collector system is fluidly cooled and comprises photovoltaic cells.  Figures 18a and 18b and Paragraphs 156 and 157.  Hilliard teaches apparatus comprises a transparent channel adjacent the transparent tube, wherein the channel is disposed within the center of the apparatus, meaning it is adjacent the transparent tube at least on a first side.  Figures 18a and 18b and Paragraphs 156 and 157.  Hilliard further teaches the photovoltaic cell component of the apparatus partially surrounds the transparent tube on both sides indirectly along the interior, meaning it surrounds it at least on a second side for receiving light passing through the transparent channel.  Figures 18a and 18b and Paragraphs 156 and 157.  

With respect to claim 13, modified Stimson teaches the channel of the metal extrusion device is curved, meaning the metal extrusion device is curved within the scope of the claimed invention.  Figure 10.  Additionally, as per the MPEP, the shape of an object is an obvious design choice absent persuasive evidence that the particular shape is significant.  MPEP 2144.04(IV)(B).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that a heat transfer function is performed independent of the specific shape.
(9)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Ahlgren et al. (U.S. Publication No. 2012/0060898), Taylor et al., Light: Science & Applications , as applied to claims 12 and 13 above, and further in view of Russell (U.S. Patent No. 4,320,246).
With respect to claim 14, modified Stimson teaches the transparent tube, metal extrusion device and photovoltaic cell are located within the transparent tube and are silent as to whether the metal extrusion device and photovoltaic cell are positioned on the outside of the transparent tube.
However, Russell, which deals with solar collectors, teaches an arrangement wherein a heat conductive metal component (14) and photovoltaic cells (12) are positioned on the outside of a tubular collector (13).  Figure 7 and Col. 7, Line 54 to Col. 8, Line 43.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of modified Stimson with Russell is the use of a known technique to improve a similar apparatus in the same way.  Modified Stimson and Russell are directed toward hybrid solar thermal collector systems using fluid coolant.  Russell teaches these systems are designed so that a heat conductive metal component and photovoltaic cell are positioned on the exterior of the collector tube.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly dispose the apparatus taught by modified Stimson such that the metal extrusion device, which is equivalent to the heat conductive metal component and photovoltaic cell are positioned on the tubular collector because Russell teaches this to be an effective solar collecting configuration, meaning the combination has a reasonable expectation of success.



Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7 and Elazari (U.S. Publication No. 2011/0186109).
With respect to claim 15, Stimson teaches a method for the co-production of high temperature thermal energy and electrical energy from solar irradiance (Paragraphs 35 and 63), the method comprising providing an apparatus (Figure 10) comprising a photovoltaic cell (1010) laminated to a metal extrusion device (130) and passing a first heat transfer fluid (510) through the extrusion channel in the metal extrusion device.  Figure 10 and Paragraphs 58 and 63.
Stimson is silent as to whether the extrusion channel meets the requirements of the claimed invention.
However, Hwang, which deals with photovoltaic cooling structure, teaches a metal extrusion device (Figure 7) through which a heat transfer fluid flows comprising an extrusion channel (entire device) having a total height and including and including a plurality of flow sections (121), each flow section defined by a pair of end walls (122) having a height equal to the total height of the extrusion channel and a plurality of intermediate walls (125) located between the pair of end walls, the intermediate walls being spaced apart from one another and having a total height less than a total height of the extrusion channel.  Figure 7 and Paragraphs 39 and 49.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Stimson and Hwang is the simple substitution of one known element for another to yield predictable results.  Both Stimson 
Stimson is silent as to whether the apparatus comprises a transparent channel between the photovoltaic cell and a light source containing a second heat transfer fluid seeded with particles.
However, Taylor teaches a photovoltaic cell is paired with a nanofluid comprised of nanoparticles, such as metallic nanoparticles, in a fluid, wherein the fluid is disposed within a transparent channel positioned above the photovoltaic cell.  Figure 1 and Page 2, Methods and Assumptions.  Taylor teaches the transparent channel, fluid and nanoparticles function as an optical filter, which improves the performance of the solar thermal system.  Pages 1-2, Introduction.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to pair the optical filter taught by Taylor with Stimson’s photovoltaic cell panel because Taylor teaches doing so will improve the performance of Stimson’s solar thermal system.  Taylor teaches the transparent channel is placed between the photovoltaic cell and a light source.  Figure 1.
Stimson, Hwang and Taylor, as combined above, further teach the method comprises passing a first heat transfer fluid through the metal extrusion channel and a second heat transfer fluid through the transparent channel, wherein the second heat transfer fluid is seeded with 
Modified Stimson is silent as to whether the second heat transfer fluid passes through the transparent channel with laminar flow.
  However, Elazari, which deals with solar-thermal photovoltaic panels, teaches laminar fluid flow through a channel realizes a constant surface temperature heat transfer.  Paragraph 186.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the transparent channel to create laminar flow because doing so realizes a constant surface temperature heat transfer.
With respect to claim 16, Stimson, Hwang, Taylor and Elazari, as combined above, teach the heated fluid from the apparatus is used in a hot water system, swimming pool heating system or space heating system, which is a process application within the scope of the claimed invention.  Stimson, Paragraph 35.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention that when Stimson’s 
With respect to claim 17, modified Stimson teaches the nanoparticles are selected to be optimized based on the material of the photovoltaic cell and the amount of nanoparticles used also influences the optimization of the photovoltaic cell performance.  Taylor, Page 3, Particle mixture selection, Page 4, Volume fraction optimization and Figure 3-7.  Accordingly, modified Stimson teaches the nanoparticle type is selected based on photovoltaic cell band gap and a concentration of the particles is based on strength with which the selected nanoparticle type absorbs solar energy because both determinations are done with optimizing solar cell efficiency.  Furthermore, given the optimization is done for solar cell efficiency, selection of the nanoparticle type also implicitly priorities electrical output over thermal output to obtain a desired ratio having optimized electrical output.  The transparent channel path length is considered in determination the volume fraction as it relates to the finite light path in the fluid.  Taylor, Page 2, Particle material selection.  Finally, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the nanoparticle selection at least implicitly considers the wavelength for peak absorption of the nanoparticle because the wavelength for peak absorption corresponds to the nanoparticle compatibility with a specific photovoltaic cell absorption material.
With respect to claim 18, modified Stimson teaches heat is transferred from the photovoltaic cell to the first heat transfer fluid in the extrusion channel.  Paragraphs 7 and 63.
claim 19, Stimson teaches the heat transfer fluid is water and Taylor teaches the heat transfer fluid is an oil, meaning it is within the scope of the combined teaches that the first and second heat transfer fluids be different.  Stimson, Paragraph 35 and Taylor, Page 3, Determination of bulk material properties.
(11)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stimson et al. (U.S. Publication No. 2008/0245403) in view of Hwang (U.S. Publication No. 2014/0041710), Taylor et al., Light: Science & Applications (2012), 1, Pgs. 1-7 and Elazari (U.S. Publication No. 2011/0186109), as applied to claims 15-19 above, and further in view of Maydan (U.S. Publication No. 2011/0011802).
With respect to claim 20, modified Stimson teaches the first and second fluid streams for thermal collection and cooling of the photovoltaic cell but is silent as to whether their flow rates are different.
However, Maydan teaches the flow rates of cooling fluids in a thermal photovoltaic system are regulated to obtain optimum temperature conditioning.  Paragraph 19.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify the first and second fluid flow rates to obtain optimum temperature conditioning.  Furthermore, adjusting the flow rates to be different to obtain the optimum temperature conditioning is within the scope of Maydan’s disclosure.
(12)
Response to Arguments
	A non-final rejection is presented above to address a previously unaddressed antecedent basis issue with claim 14.  Examiner apologizes for the extended prosecution.

Applicant’s argument regarding Elazari is not entirely clear.  Although Elazari teaches an equation associated with laminar flow, Elazari also teaches a benefit to laminar flow – a constant surface temperature heat transfer.  Paragraph 186.  Applicant argues laminar flow is used in the present invention to minimize convective heat losses.  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant’s arguments regarding dependent claim 9 are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
	Applicant’s arguments regarding dependent claim 11 are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.
Regarding claim 12, Applicant argues the claimed invention is advantageous because the entire tube may be used to replace current absorber tubes in CSP plants.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 15, Taylor teaches the transparent channel with nanoparticles functions as an optical filter to improve the performance of the solar thermal system.  Accordingly, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would rely on Taylor’s disclosure to improve system performance.  Additionally, Elazari teaches the newly-added limitation regarding laminar flow.
(13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796